Citation Nr: 1108567	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chronic bronchitis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1959 and from February 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from February 2002, August 2002, and December 2003 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's increased rating claims for a skin disability and bronchitis, and denied his claim for an annual clothing allowance.

In July 2005 and November 2006, the Board remanded the claim for further development.  In February 2008, the Board denied entitlement to an annual clothing allowance, and remanded the increased rating claims for acne vulgaris and bronchitis for procedural development.  In August 2009, the Board denied the Veteran's increased rating claim for acne vulgaris, and remanded the bronchitis claim for further development.  

In a December 2010 rating decision, the RO increased the evaluation for chronic bronchitis to 10 percent, effective March 19, 2003.  Because the Veteran was not awarded a complete grant of the benefit sought with respect to that matter, it is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's chronic bronchitis is manifested by no more than mild impairment in gas transfer with a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB) of 74 percent.  The disability is not manifested by FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6600 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, by letters dated in October 2001, March 2003, August 2005, and March 2008, the RO issued VCAA notice to the Veteran.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The supplemental statements of the case and the March 2008 VCAA letter advised the Veteran as to how disability ratings and effective dates are assigned.  See Dingess, supra.  In addition, the March 2008 letter complies with the Vazquez- Flores requirements.

VA also has a duty to assist the Veteran in the development of the claim on appeal. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder consists of service treatment records, VA medical evidence, and the Veteran's contentions.  As noted, the Veteran was offered personal hearings, however he failed to appear. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In fact, in response to a December 2010 supplemental statement of the case, the Veteran indicated that he had no additional evidence and asked that his case be immediately forwarded to the Board for further adjudication of his appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

By way of history, service connection for bronchitis was granted by rating decision dated in November 1959.  A noncompensable evaluation was assigned from September 1959, and that evaluation has been continued in subsequent rating decisions.  In March 2003, the Veteran submitted the instant claim for an increased evaluation.  

On November 2003 VA respiratory examination, the examiner noted that the Veteran's lungs appeared to be hyperflated.  There were relatively poor inspiratory and expiratory sounds on auscultation of the lungs.  On forced expiration, it produced wheezing.  The Veteran had a slight chronic recurrent cough.  No breathlessness was noted on examination, however, it was noted while getting on and off of the examination table and with ordinary limited walking.  Pulmonary function test (PFT) results were as follows:  Forced Expiratory Volume in one second (FEV-1) was 113 percent predicted, and the ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC) was 96 percent (post- bronchodilator).  Final assessment was normal spirometry before and after bronchodilator administration.

Private medical evidence of record discusses respiratory treatment and show PFT findings, but none were conducted during the appeal period.

In December 2009, the Veteran underwent an additional VA examination.  He reported gradual worsening of his bronchitis.  He also complained of shortness of breath after moderate exertion, and daily nasal congestion with a cough productive of clear sputum.  On examination, there was no evidence of pulmonary hypertension or congestive heart failure.  There was evidence of wheezing, decreased sounds, and prolong expiration on both sides of the lungs.  Diaphragm excursion and chest expansion was normal.  Diagnosis was chronic bronchitis.  The examiner indicated that the bronchitis did not affect the Veteran's usual occupation.  The bronchitis did interfere with some daily activities such as mowing the lawn with a push mower.  PFT results in conjunction with the examination were as follows:  FEV-1 was 124 percent predicted; FEV-1/FVC was 102 percent predicted (post- bronchodilator); and DLCO (SB) was 74 percent predicted.   See also December 2009 VA addendum.  It was noted that the Veteran had normal spirometry, lung volumes, and oximetery, as well as mild impairment in gas transfer.

Based on the DLCO (SB) result of 74 percent predicted, the RO increased the evaluation for chronic bronchitis to 10 percent, effective March 19, 2003, the date of his increased rating claim.  

III.  Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease use the results of PFT and specifically the FEV-1, FEV- 1/FVC, and DLCO (SB), in terms of percentages of predicted, for evaluations from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case for the General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3 (2010).

Under Diagnostic Code 6600, a minimum 10 percent evaluation is warranted in cases of forced expiratory volume in one second (FEV-1) of 71- to 80-percent of predicted value; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66- to 80-percent of predicted value.  A 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65- percent of predicted value.  A 60 percent evaluation is in order of cases of FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97 (2010).

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions.  When evaluating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre- bronchodilator results, then the pre- bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

IV.  Analysis

The Veteran seeks an evaluation in excess of 10 percent evaluation for his service-connected chronic bronchitis, pursuant to Diagnostic Code 6600.  

Applying the relevant to the applicable rating criteria, the Board finds that an evaluation in excess of 10 percent for chronic bronchitis is not warranted.  In this regard, PFTs have not yielded results that meet or approximate the criteria for a 30 percent evaluation under Diagnostic Code 6600.  None of the PFT results of record have shown FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted, so as to warrant a 30 percent rating under code 6600.  Accordingly, a disability evaluation in excess of 10 percent for chronic bronchitis is not warranted under Diagnostic Code 6600.

Consideration has been given to staged ratings (different percentage ratings for different periods of time since the effective date of service connection).  The Board specifically finds that staged ratings are not warranted as the weight of the credible evidence shows that the Veteran's service-connected bronchitis has been no more than 10 percent disabling for the entire period in question.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's pulmonary disability.  The Veteran's service-connected chronic bronchitis is primarily productive of shortness of breath, wheezing, and coughs, manifestations which are assessed by a PFT and are clearly contemplated in the rating applicable criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected chronic bronchitis is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


